13‐3909‐cv 
Neroni v. Becker 
                                                                                                  
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                                                      
                                    SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 22nd day of April, two thousand fifteen. 
 
PRESENT:  ROBERT D. SACK, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges.                           
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x                  
FREDERICK J. NERONI, 
                                         Plaintiff‐Appellant, 
TATIANA NERONI, 
                                         Appellant, 
 
                               v.                                                   13‐3909 
                                                               
CARL F. BECKER, in his official capacity as 
Judge of Surrogateʹs Court and Acting 
Supreme Court Justice of Delaware County, 
and in his individual capacity, STATE OF 
NEW YORK, 
                                         Defendants‐Appellees. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                    Frederick J. Neroni, pro se, Delhi, New York. 
  
FOR APPELLANT:                              Tatiana Neroni, pro se, Delhi, New York.  
                                             
FOR DEFENDANTS‐APPELLEES:                   Andrew B. Ayers and Denise Ann Hartman, 
                                            Assistant Solicitors General, New York State 
                                            Office of the Attorney General, Albany, New 
                                            York. 
 
              Appeal from the United States District Court for the Northern District of 

New York (Sharpe, C.J.). 

              UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND 

DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiff‐appellant Frederick Neroni and his trial counsel, appellant 

Tatiana Neroni, both proceeding pro se, appeal from the district courtʹs judgment filed 

September 12, 2013, awarding attorneysʹ fees and costs against them, jointly and 

severally, in the amount of $6,997.50.  In a decision and order filed September 12, 2013, 

the district court granted defendantsʹ motion for costs and attorneysʹ fees pursuant to 42 

U.S.C. § 1988(b), 28 U.S.C. § 1927, and the courtʹs inherent power.  We assume the 

partiesʹ familiarity with the underlying facts, the procedural history of the case, and the 

issues on appeal. 

              We review a district courtʹs award of attorneysʹ fees under 42 U.S.C.  

§ 1988 for abuse of discretion.  Lore v. City of Syracuse, 670 F.3d 127, 175 (2d Cir. 2012).  

This standard ʺtakes on special significance when reviewing fee decisions because the 

district court, which is intimately familiar with the nuances of the case, is in a far better 

                                              -2-
position to make [such] decisions than is an appellate court, which must work from a 

cold record.ʺ  Id.  (internal quotation mark omitted).  ʺWhether a litigant is a ʹprevailing 

partyʹʺ under a fee‐shifting provision ʺconstitutes a question of law warranting de novo 

review.ʺ  Dattner v. Conagra Foods, Inc., 458 F.3d 98, 100 (2d Cir. 2006) (per curiam).  

Additionally, we review a district courtʹs decision to impose costs pursuant to 28 U.S.C. 

§ 1927 or its inherent authority for abuse of discretion.  Enmon v. Prospect Capital Corp., 

675 F.3d 138, 143 (2d Cir. 2012).  We conclude there was no abuse here.1 

                First, the district court properly exercised jurisdiction over the defendantsʹ 

application for attorneysʹ fees.  ʺWe have consistently held that ʹ[w]henever a district 

court has federal jurisdiction over a case, it retains ancillary jurisdiction after dismissal 

to adjudicate collateral matters such as attorneyʹs fees.ʹʺ Tancredi v. Metro. Life Ins. Co., 

378 F.3d 220, 225 (2d Cir. 2004) (quoting In re Austrian & Ger. Bank Holocaust Litig., 317 

F.3d 91, 98 (2d Cir. 2003)).  Moreover, ʺnotwithstanding a pending appeal, a district 

court retains residual jurisdiction over collateral matters, including claims for attorneysʹ 

fees.ʺ  Id.  Thus, the Neronisʹ argument that the district court lacked jurisdiction to rule 

on the defendantsʹ fee application because a judgment and notice of appeal had been 

already filed is without merit.  



1                Although there were proceedings in this case subsequent to the award of fees and costs, 
we see no need to remand.  The district court subsequently ruled that abstention was still appropriate 
and it did not alter its prior conclusion that the Neronisʹ arguments throughout the case were baseless, 
without foundation, and vexatious.  A separate panel affirmed the district courtʹs application of Younger 
abstention to Neroniʹs claims.  See Neroni v. Becker, 595 F. Appʹx 94, 95 (2d Cir. 2015). 

                                                    -3-
              Second, there is no merit to the Neronisʹ assertion that fees were not 

appropriate because the case was not decided on the merits.  ʺ[D]istrict courts may 

award costs after an action is dismissed for want of jurisdiction.ʺ  Cooter & Gell v. 

Hartmarx Corp., 496 U.S. 384, 395 (1990); see also D.A. Osguthorpe Family Pʹship v. ASC 

Utah, Inc., 705 F.3d 1223, 1236 (10th Cir. 2013) (ʺ[A] district court may still award 

attorneyʹs fees after dismissing the underlying action for lack of subject‐matter 

jurisdiction.ʺ).  Moreover, the Supreme Court has explained that ʺ[Younger abstention] 

does not arise from lack of jurisdiction in the District Court, but from strong policies 

counseling against the exercise of such jurisdiction where particular kinds of state 

proceedings have already been commenced.ʺ  Ohio Civil Rights Commʹn v. Dayton 

Christian Schs., 477 U.S. 619, 626 (1986).  Thus, the court did not err by considering the 

defendantsʹ fee application. 

              Third, the district court did not abuse its discretion in awarding fees and 

costs.  In civil rights actions, ʺthe court, in its discretion, may allow the prevailing party, 

other than the United States, a reasonable attorneyʹs fee as part of the costs.ʺ  42 U.S.C.  

§ 1988(b).  When the prevailing party is the defendant, attorneysʹ fees may be recovered 

if the underlying action was ʺfrivolous, unreasonable, or groundless, or . . . the plaintiff 

continued to litigate after it clearly became so.ʺ  Davidson v. Keenan, 740 F.2d 129, 132 (2d 

Cir. 1984) (internal quotation marks omitted).  Here, on de novo review, defendants were 

ʺprevailing parties,ʺ and the action was indeed frivolous, unreasonable, and groundless.   


                                              -4-
              The district court also awarded fees and costs pursuant to 28 U.S.C. § 1927 

and its inherent authority.  Under 28 U.S.C. § 1927, a court may require any attorney 

ʺwho so multiplies the proceedings in any case unreasonably and vexatiously . . . to 

satisfy personally the excess costs, expenses, and attorneysʹ fees reasonably incurred 

because of such conduct.ʺ  A courtʹs inherent authority permits it to impose costs and 

fees against an attorney who has ʺacted in bad faith, vexatiously, wantonly, or for 

oppressive reasons.ʺ  United States v. Intʹl Bhd. of Teamsters, 948 F.2d 1338, 1345 (2d Cir. 

1991) (internal quotation marks omitted).  The district court found that many of the 

arguments advanced by the Neronis lacked factual support and were baseless and 

vexatious.  Specifically, the court found that the Neronis ʺpursued [the] action in bad 

faith,ʺ and that their ʺsubmissions throughout [the case] ha[d] been rife with conjecture, 

irrelevant personal accusations, and a blatant disregard for well‐settled legal 

principles.ʺ  Neroni v. Becker, No. 12‐CV‐1226, 2013 WL 5126004, at *3 (N.D.N.Y. Sept. 12, 

2013).  These findings were well‐supported by the record, and the district court did not 

abuse its discretion in imposing sanctions. 

              Finally, as to the amount of fees and costs, there was no abuse of 

discretion.  Defendantsʹ principal attorney was an experienced litigator with over 22 

years of experience, charged a rate of $225 per hour, and expended 31.1 hours 

defending against the action.  The award of the modest sum of $6,997.50 was 

reasonable.  See, e.g., Bergerson v. N.Y. State Office of Mental Health, 652 F.3d 277, 290 (2d 


                                               -5-
Cir. 2011) (holding that, in 2011, an award of $210 per hour for an experienced civil 

rights attorney in the Northern District of New York was ʺlocated within the range of 

permissible decisionsʺ).   

              We have considered the Neronisʹ remaining arguments and conclude they 

are without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                         FOR THE COURT: 
                                         Catherine OʹHagan Wolfe, Clerk 




                                            -6-